Name: The Schengen acquis - Decision of the Executive Committee of 16 September 1998 setting up an Ad Hoc Committee for Greece (SCH/Com-ex (98) 43 rev.)
 Type: Decision
 Subject Matter: information and information processing;  international law;  Europe;  international affairs;  parliament
 Date Published: 2000-09-22

 Avis juridique important|41998D0043The Schengen acquis - Decision of the Executive Committee of 16 September 1998 setting up an Ad Hoc Committee for Greece (SCH/Com-ex (98) 43 rev.) Official Journal L 239 , 22/09/2000 P. 0145 - 0146DECISION OF THE EXECUTIVE COMMITTEEof 16 September 1998setting up an Ad Hoc Committee for Greece(SCH/Com-ex (98)43 rev.)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Whereas the Agreement on the accession of the Hellenic Republic to the Convention implementing the Schengen Convention was partially brought into force by a Decision of 7 October 1997,HAS DECIDED AS FOLLOWS:1. An Ad Hoc Committee shall be set up to examine whether Greece fulfils all the preconditions for the abolition of checks on persons at the internal borders. All the Contracting Parties may participate by sending experts to the Committee.2. The said Committee shall have the task of gathering information in the following areas:- checks at the external borders, in particular the application of the Common Manual,- surveillance of external land and sea borders,- visas, in particular the application of the Common Consular Instructions,- conditions governing the movement of aliens, including measures taken with regard to illegal immigration and aliens illegally on Schengen territory,- residence permits and alerts for the purpose of refusing entry,- police cooperation,- mutual assistance in criminal matters, including extradition,- drugs,- SIS, in particular the application of the Sirene Manual,- protection of personal data,- policy on expulsion and readmission,- arrangements for the movement of persons within airports.3. The Committee shall evaluate the results of its inquiries in the areas of external border checks and arrangements for the movement of persons within airports. In the other areas it shall make observations.4. The Committee shall draft a report containing a summary of the information gathered, as well as its evaluations and observations, for submission to the Sub-Group on Frontiers and the Central Group. On the basis of this report the Executive Committee will adopt a decision, not later than at its meeting of December 1998, in accordance with the Decision of the Executive Committee of 7 October 1997, adopted in Vienna.KÃ ¶nigswinter, 16 September 1998.The ChairmanM. Kanther